DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 04 January 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Claim Status
Claims 1-71 are cancelled.
Claims 98-99 are newly added.
Claims 72-99 are pending.
Claims 87-89, 91, 95, and 97 are withdrawn.


CLAIM REJECTIONS

Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 72-86, 90, 92-94, and 96 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are rejected because they do not clearly identify the structure, material, or acts set forth in the specification that would be capable of carrying out the functional properties recited in the claims. The specification exemplifies only two examples of the claimed invention, CG100 and CG101 (see Tables 42, 2, and 14 below). 


    PNG
    media_image1.png
    73
    327
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    295
    767
    media_image2.png
    Greyscale


Example 2: Various gum base formulations

    PNG
    media_image3.png
    349
    357
    media_image3.png
    Greyscale




Example 14: Composition of cannabinoid chewing gum

    PNG
    media_image4.png
    638
    775
    media_image4.png
    Greyscale


As seen in Example 2, the GB10 and GB 11 examples comprise a single species of polyvinyl acetate (PVA, “Vinnapas B 1.5”, molecular weight 15,000), polyisobutylene, butyl rubber, natural resin, emulsifier, and wax. The chewing gum pieces of Example 14 (CG 100 and CG 110) further comprises sorbitol, maltitol syrup, eucalyptus powder, acesulfame K, sucralose, and CBD. The only differences are in the gum base filler (calcium carbonate or talc) and the addition of triacetin (an emulsifier or surfactant) to GB11. The specification contemplates that an extensive number of alternative ingredients may be used in varying amounts to form the modified release tablet, such as natural resins (pg 19), elastomers (pg 20), sugar alcohols (pg 38), cannabinoid (pg 22), and elastomer 
As such, there may be substantial variability among the species of tablets encompassed including variability of the types of ingredients and the respective amounts. 
It appears from the specification that the claimed delivery to the oral mucosa is unexpectedly achieved from formulation that contains specific structural components, such as the amount of natural resins (pg 11: 4-5 and pg 20:13-22); the amount of water-soluble ingredients in relation to the natural resins (pg 11: 25-29); the specific elements in the gum base versus a “conventional gum base” (pg 14: 5-9); and the order and timing of mixing the specific elements of the gum (pg 21: 12-20). 
Therefore, one of skill in the art would have concluded that applicant was in possession of once per day modified release tablets with the common structural features of polyvinyl acetate, molecular weight 15,000; polyisobutylene; butyl rubber (isobutylene-isoprene copolymer); glycerol ester of hydrogenated gum rosin; vegetable fat; emulsifier, wax, and filler. However, one of skill in the art would have concluded that applicant was not in possession of the claimed genus of all extruded chewing gum having the specified delivery of one or more cannabinoids to the oral mucosa. 
As set forth in MPEP 2173.05(g):
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the 

In the instant case, there is no clear cut indication regarding the structural scope of the subject matter (extruded chewing gum comprising cannabinoid) that would yield the claimed delivery profile (result obtained). Accordingly, the structural elements which produce the claimed characteristics of delivery of the cannabinoid to the oral mucosa must be clearly and positively claimed.
See also Ex parte Oberegger (Application 10/507,525; BPAI: Appeal 2008-0304; July 31, 2008).

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 72-80, 83, 85-86, 90, 93-94, and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Schou (WO 2017/202424 A1; of record), in view of Neergaard WO 2017/059859 A1; of record), as evidenced by “Pillars Curriculum for Chemical Engineering” from the University of Pittsburg School of Engineering, downloaded from http://pillars.che.pitt.edu/student/slide.cgi?course_id=12&slide_id=31.0 on 4-5-2021).
Schou teaches a method of delivering a cannabinoid such as cannabidiol (‘CBD”, pg 10: 9-10) by means of an extruded chewing gum (pg 45: 22-24) comprising a cannabinoid in the form of a complex with a basic exchange resin (pg 2: 3-5). Schou teaches the method relates to a “powdered composition,” comprising a complex between one or more cannabinoids having at least one phenolic moiety and a basic ion exchange resin (pg 2: 3-5). Schou teaches the chewing gum comprising the powdered composition may be comprised of typical chewing gum ingredients (pg 21: 21-22), including a gum base and a bulk portion (pg 45: 14-19). Schou teaches the gum base comprises: elastomer in the range of 5-40% by weight of the gum base; natural resin in the range of 8-45% by weight 
The claim 72 limitation of the composition “delivers at least 10% by weight of the one or more cannabinoids to the oral mucosa during the first 5 minutes of chewing" is considered a functional limitation. The composition taught by Schou is disclosed to release at least 50% of the cannabinoids after 10 minutes (page 19: 4-6). The instant specification teaches closely related chewing gum compositions CG100 and CG101 as providing the claimed functional effect (see description of these chewing gums, above), and a third composition, CG125 (Example 34), as having a significantly slower release (it is noted that CG125 is tested under a different protocol). It appears that the greater amount of gum base and reduced amount of sugar alcohol in CG125 (Example 19) may be factors in retarding the release of CBD since the composition of CB125 is otherwise very similar to CG101).
Schou discusses the importance of adequate bioavailability of CBD in CBD-containing compositions (pg 2: 24-28). Schou teaches that increased release of the cannabinoid is obtained by increasing the amount of acid present in the composition (pg 2: 14-17). Schou teaches that surfactants and/or solubilizers may be included in the chewing gum formulation (pg 57: 1-3), which would be expected to increase the rate of solubilization and increase the amount of cannabinoid contacting the oral mucosa. Schou also teaches that absorption enhancers can be added to the powdered chewing gum base materials (pg 49: 
It is noted that the instant Specification discloses that the gum base comprises one or more natural resins in an amount of 10-40% by weight of the gum base, one or more elastomers in an amount of 3-30% by weight of the gum base, and one or more elastomer plasticizers in an amount of 8-50% by weight of the gum base (Specification, pg 10: 19-22). 
The claimed property of “the chewing gum generates saliva” recited in claim 72 would likewise be an expected result of the act of chewing a chewing gum composition. Furthermore, Schou teaches the presence of citric acid, a known sialagogue.
The applicant has amended claim 72 to include the recitation “the one or more cannabinoids is comprised in the water-soluble chewing gum ingredients mixed into the water-insoluble gum base.” This limitation is considered a product-by-process limitation since it recites the step of mixing the one or more cannabinoids into the water-soluble chewing gum ingredients prior to combining 
It is also noted that the product-by-process limitation of “the one or more cannabinoids is comprised in the water-soluble chewing gum ingredients mixed into the water-insoluble gum base” is considered to relate to the order of addition of the ingredients of a method of making. As set forth in MPEP 2144.04(IV)(C), “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” Applicant has not provided evidence of unexpected or surprising results with regard to the order of addition of the claimed ingredients.
For claims 73 and 74, since the structure of the claimed chewing gum significantly overlaps with the chewing gum taught by Schou, the claimed invention cannot be rendered patentable by the recitation of the property of the amount of cannabinoids delivered to the oral mucosa.
For claim 75, Schou teaches an amount of cannabinoid of from 1-400 milligram and 5 and 15 milligram (pg 23: 6-22), overlapping or within the claimed . In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I).  	Claim 76 is considered a product-by-process claim since the claim recites a chewing process. As discussed above the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  Since the rate of chewing does not alter the chemical contents of the chewing gum, the limitations of claim 76 are considered within the teachings of Schou.
Claim 77 is considered a product-by-process claim since the claim recites a chewing process. Since the method of chewing and not swallowing for 5 minutes does not alter the chemical contents of the chewing gum, the limitations of claim 77 are considered within the teachings of Schou.
Claim 78 is considered a product-by-process claim since the claim recites a method of collecting saliva. Since the method of collecting saliva does not alter the chemical contents of the chewing gum, the limitations of claim 78 are considered within the teachings of Schou.
Schou teaches a gum base comprising natural ingredients (pg 46: 19), reading on claim 79. For claim 80, Schou teaches a gum base comprising elastomer in the range of 5-40% by weight of the gum base; natural resin in the range of 8-45% by weight of the gum base; and 5 to 55% by weight elastomer plasticizers (pg 56: 3-6), in each instance overlapping the claimed range. In the prima facie case of obviousness exists. MPEP 2144.05 (I).  
For claim 83, Schou teaches solubility enhancers such as propylene glycol and glycerol (pg 47: 20-21) that may enhance release by helping solubilize the hydrophobic cannabinoid(s) or by softening the gum product allowing for more vigorous chewing.	For claim 85, Schou teaches the gum base may contain elastomer in the range of 5-40%, natural resin in the range of 8-45%, and synthetic resin in the range of 5-95%, overlapping the claimed range.
For claim 93, Schou teaches the chewing gum can be flavored with cedar leaf oil (pg 47: 16).
Schou does not teach the limitation of “wherein the one or more cannabinoids comprised in the water-soluble chewing gum ingredients is homogeneously distributed in the water-insoluble gum base” as recited in claim 72; the presence of one or more sugar alcohols;  nor a chewing gum that comprises a self-emulsifying agent.
Neergaard teaching the missing elements of Schou.
Neergaard teaches an extruded chewing gum comprising a cannabinoid (Abstract and pg 31: 19-20) such as cannabidiol (pg 53, claim 20). Neergaard teaches the chewing gum comprises cannabinoids in an amount of from 5 mg to 15 mg, within the claimed range and the range taught by Schou. 
For the limitation of “wherein the one or more cannabinoids comprised in the water-soluble chewing gum ingredients is homogeneously distributed in the “Pillars Curriculum for Chemical Engineering” from the University of Pittsburg School of Engineering: “In a batch process, material is placed in the vessel at the start and (only) removed at the end --no material is exchanged with the surroundings during the process.” As such, a batch process is taken to mean that all of the ingredients are combined, processed simultaneously, and removed at the end of the process.
Claim 90 is considered a product-by-process claim since the claim recites premixing the one or more cannabinoids with one or more sugar alcohols. Neergaard teaches the chewing gum composition preferably contains sugar alcohols and saccharose including sorbitol (pg 32: 16-18 and sugar (interpreted by the examiner as reading on “saccharose,” pg 58, claim 62). Since the method of manufacturing the gum does not alter the contents of the chewing gum, the limitations of claim 90 are considered within the teachings of Schou in view of Neergaard.
For claim 96, Neergaard teaches the inclusion in the chewing gum composition of self-emulsifying agents such as polyoxyethylene sorbitan esters, polyoxyethylene sorbitan monooleates, and lecithins (pg 25: 22-30). 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include the one or more cannabinoids in the water-soluble chewing gum ingredients in a homogeneously distributed manner in the water-insoluble gum base of Schou. A person of ordinary skill would have been motivated to include the one or more cannabinoids in the water-soluble chewing gum ingredients in a homogeneously distributed manner in the water-insoluble gum base of Schou since Neergaard teaches that extruded chewing gum is typically produced in a batch process, meaning that all of the ingredients are combined, processed (i.e. mixed or distributed) together into a single homogeneous mass, and extruded into the final form.
It also would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a cannabinoid such as cannabidiol in an amount of greater than 5% by weight, a sugar alcohol or sugar, and a self-emulsifying agent in the chewing gum composition of Schou. A person of ordinary skill would have been motivated to choose the claimed amount of cannabinoid to include in the chewing gum composition of Schou because Neergaard teaches that an amount of cannabinoid of 5-15 mg is useful for medical purposes; sugar alcohols and sugar are useful as sweeteners and bulking agents; and self-emulsifying agents are typical ingredients for chewing gums, and, generally, it is prima facie obvious to select a known material for 

2) Claims 81, 82, and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Schou (cited above), in view of Neergaard (cited above), Van Damme (US 2015/ 0209322 A1; cited below as “Van Damme 2015”).
The teachings of Schou and Neergaard are discussed above.
While Schou teaches the gum can be coated, Schou does not teach a composition that includes a cannabinoid in the coating. Schou also does not teach cannabinoids present in unbound form.
Van Damme 2015 teaches the missing element of the combination of Schou and Neergaard.
Van Damme 2015 teaches a chewing gum composition comprising a cannabinoid, wherein the cannabinoid can be cannabidiol (pg 5, claim 16). Van Damme 2015 teaches the chewing gum can contain from 0.01% to 15% by weight of the cannabinoid pg 2, [0021]). For claims 81 and 82, Van Damme 2015 teaches the chewing gum prepared from the chewing gum composition may comprise a core and a coating, wherein the core and/or the coating can comprise a portion of the total content of the cannabinoid which is present in the chewing gum composition, meeting the limitations of claims 81 and 82. 
For claim 84, Van Damme 2015 teaches a coating comprising from 0.01% to 15% of the coating comprising cannabinoid ([0021]), and the cannabinoid is not described by Van Damme 2015 as bound, but rather a natural cannabinoid 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a cannabinoid in a chewing gum coating and include at least 10% by weight of the cannabinoids in unbound form in the composition taught by the combination of Schou and Neergaard. A person of ordinary skill would have been motivated to coat the chewing gum with a coating comprising cannabinoids, and include at least 10% by weight of the total cannabinoid in unbound form in the coating in the chewing gum composition of the combination of Schou and Neergaard because Van Damme 2015 teaches that including a cannabinoid in a chewing gum coating, including addition of the claimed amount of unbound cannabinoid in the coating enables a preferred controlled release profile of the cannabinoid comprising the chewing gum formulation.

3) Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Schou (cited above), in view of in view of Neergaard (cited above) and Green (US 2018/ 0209322 A1).
The teachings of Schou and Neergaard are discussed above.

Green teaches the missing element of the combination of Schou and Neergaard.
Green teaches extracts of cannabis are useful in a chewing gum preparation containing cannabis since the formulations retain elements that maintain the synergistic effects of multiple cannabis compounds (pg 5, [0027] and pg 6, [0041]). Green teaches the extract may contain one or more of cannabinoids, terpenoids, and flavonoids (pg 8-9, [0070]), or one or more cannabinoids including THC and CBD (pg 11, [0104]). 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a cannabinoid extract in the chewing gum composition taught by the combination of Schou and Neergaard. A person of ordinary skill would have been motivated to include a cannabinoid extract in the chewing gum composition of the combination of Schou and Neergaard since Schou teaches that phenolic-containing compounds such as cannabinoids THC and CBD will adsorb onto the acidic resin and Green teaches that a composition comprising one or more cannabinoids can be obtained by extractive methods, and that combinations of cannabinoids may more closely resemble the effects of the native plant material.

Obviousness-type Double Patenting Rejection
In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based Terminal Disclaimer may be filled out completely online using web-screens.  An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal 

1) Claims 72-86, 90, 92-94, and 96 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 81-93, 97, 99-101, and 103-105 of copending Application No. 16/257,939 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite an extruded chewing gum; the inclusion of one or more cannabinoids; the composition of the gum base; and the release characteristics of the cannabinoids comprising the chewing gum.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner’s Reply to Attorney Arguments
The remarks of 04 January 2021 have been fully considered. However, claims 72-86, 90, 92-94, and 96 remain rejected as set forth in the rejections above.

1) Rejection of claims 72-86, 90, 92-94, and 96 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement

The Examiner acknowledges the arguments presented, but does not consider them persuasive. While the Written Description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species, the applicant has provided only two closely-related examples of a composition that meets the functional limitation set forth in claims 72 and 98-99, namely CG100 and CG101. These compositions comprise, respectively, gum bases containing the polyvinyl acetate elastomer plasticizer of molecular weight of 15,000 in 25% or 18%; the elastomers PIB in 5% or 10% and butyl rubber in 5%; and a natural resin (glycerol ester of hydrogenated gum rosin) in 25% and 20%. The specification contemplates that an extensive number of alternative ingredients may be used in varying amounts to form the modified release chewing gum, including polyvinyl acetate elastomer plasticizer of molecular weight 8,000 to 40,000; elastomers including styrene-butadiene copolymers, polyisobutylene, isobutylene-isoprene copolymers, polyethylene, polyurethane or any combination thereof (pg 20: 1-3), as well as butyl rubber (pg 49: 14); and natural resins 
in the outer end of the ranges according to the invention, the release was lower, but still acceptable…. However, the ranges should be seen combined, such that the range of each of elastomer plasticizers and natural resin contributes in combination to the overall effect and release properties of the chewing gum. Hence, if an amount in the end of the range for natural resin is applied, the amount of elastomer plasticizer may to some extend counteract the negative effect (pg 70: 11-18).
Beyond this disclosure, applicant provides no other information regarding what other combinations would likely result in the required bioavailability metrics. 
As such, one of skill in the art would have concluded that applicant was in possession of an extruded chewing gum comprising gum bases containing polyvinyl acetate elastomer plasticizer of molecular weight of 15,000 in 18-25%, the elastomers PIB in 5% or 10% and butyl rubber in 5%; and a glycerol ester of hydrogenated gum rosin in 20-25%. Furthermore, one of skill in the art would have concluded that applicant was not in possession of the claimed genus of any extruded chewing gum having the specified bioavailability metrics.
As discussed in MPEP 2163(II)(A)(3)(a), “An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the 

2) Rejection of claims 72-80, 83, 85-86, and 93-94 under 35 U.S.C. 103 over Schou
The applicant argues that none of the cited prior art references disclose the newly introduced features and the feature pertaining to delivery of at least 10% by weight of one or more cannabinoids to the oral mucosa during the first 5 minutes of chewing and that Schou is completely silent with respect to the location of cannabinoids and the distribution of the cannabinoids in the water-insoluble gum base as instantly claimed. 
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. Referring to the new limitations in claim 72, the recitation “the one or more cannabinoids is comprised in the water-soluble chewing gum ingredients mixed into the water-insoluble gum base” is considered 
As discussed above, for the limitation of “wherein the one or more cannabinoids comprised in the water-soluble chewing gum ingredients is homogeneously distributed in the water-insoluble gum base,” Neergaard teaches a “batch” process: The chewing gum may be produced by a conventional batch or extrusion process. The process is well-known in the art.” This teaching is considered to meet the claimed limitation in view of the definition of “batch process” set forth by the “Pillars Curriculum for Chemical Engineering” from the University of Pittsburg School of Engineering: “In a batch process, material is placed in the vessel at the start and (only) removed at the end --no material is exchanged with the surroundings during the process” from (http://pillars.che.pitt.edu/student/slide.cgi?course_id=12&slide_id=31.0), downloaded 4-5-2021. As such, a batch process is taken to mean that all of the ingredients are combined, processed simultaneously, and removed at the end of the process.
The applicant argues that the release rate taught by Schou is solely based on release from a powdered composition and not specifically from a chewing gum, more specifically not from an extruded chewing gum. The Examiner disagrees. Schou teaches the powder composition comprising the cannabinoid is 
The applicant argues the term “premixture” is not a product-by-process term. The Examiner disagrees. The premixture or premix is described in Example 9 of the instant specification (pg 53):

    PNG
    media_image5.png
    218
    754
    media_image5.png
    Greyscale


As such, a premixture clearly refers to a process step in which the cannabinoid is mixed with the sugar alcohol prior to addition to the gum base. See also Example 13, pgs 54-55, which shows the addition of the cannabinoid-sugar alcohol premix to the chewing gum ingredients.

3. Rejection of claims 90 and 96 under 35 U.S.C. 103 over Schou and Neergaard
The applicant argues Neergaard neither teaches nor suggests the currently introduced subject matter of claim 72. The chewing gum of Example 4 in Neergaard is compressed chewing gum and cannot be considered extruded 
The applicant argues Neergaard does not teach how the ingredients are added. The Examiner disagrees. As discussed above, Neergaard teaches a batch process to produce the extruded gum’ a process best understood by the Examiner as one in which all of the ingredients are added together, the composition mixed, and finally processed into chewing gum by a extrusion process.
 
4. Rejection of claims 81, 82, and 84 under 35 U.S.C. 103 over Schou, in view of Van Damme
The applicant argues Van Damme fails to teach or suggest the currently introduced subject matter of claim 72, and Van Damme does not teach the recited functional release characteristics.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, it is the position of the Examiner that Schou teaches the limitations of claim 72 with sufficient specificity to reject the claim. Since the Applicant did not assert a further argument regarding the rejections over Schou and Neergaard and Schou and Van Damme, the cited references support the rejections over claims 81-82, 84, 90 and 96.

5. Rejection of claims 72-86, 90, 92-94, and 96 over claims 81- 93, 97, 99-101, and 103-105 of copending Application No. 16/257,939 under the doctrine of obviousness-type nonstatutory double patenting 
The applicant states that both applications have a filing date of January 25, 2019. Applicant will evaluate the rejection further in the event the claims are indicated as otherwise allowable.
Since applicant did not set forth additional arguments regarding the correctness of this rejection, the rejection is considered proper and is maintained. 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612